Citation Nr: 1112361	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1953 to August 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a total evaluation based on unemployability (TDIU) and the law provides that TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which permanent and total disability for pension purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors, an extra-schedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b) (2010). 

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420- 21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The record reflects the appellant is currently unemployed.  He is currently service connected for right lobectomy with removal of 2nd rib, partial removal of 3rd, 4th and 5th ribs, rated as 60 percent disabling, coccidioidomycosis, currently rated as noncompensable, and weakness of the right hand associated with coccidioidomycosis, currently rated as noncompensable.  In statements he has argued that his service connected lobectomy causes shortness of breath which prevents him from working.

The appellant was afforded a VA examination in December 2006.  At the time, the examiner found that he had chronic obstructive pulmonary disease (COPD) and this was the reason he used inhalers, not his service connected lobectomy.  In a VA medical opinion of January 2007, the examiner stated that the appellant's service connected lobectomy do not cause shortness of breath that led to his retirement, but that his shortness of breath was caused by his COPD.  

In a statement of August 2009, the appellant's representative argued that the appellant maintained that his disability has worsened and he was therefore entitled to a higher evaluation based on TDIU.  The appellant argues that the service connected lobectomy is causing shortness of breath.  The Board notes that at the time of the January 2007 opinion it was noted that there were new findings on x-rays of December 2006.  The new findings included scarring in the right upper lobe and an infiltrate in the right lower lobe.  The examiner stated that the scarring was most likely due to the lobectomy.  Therefore, the evidence in 2006 suggested that there may be worsening of the service connected lobectomy (residuals).  VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Considering the evidence above and that the most recent VA examination was more than 4 years ago, the Board is of the opinion that a new VA examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AOJ should schedule the appellant for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities, including lobectomy.  The examination report must include a complete rationale for all opinions and conclusions expressed.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



